Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 16 were canceled. 
Claims 1, 3-15, and 17-21 are pending. 
Claims 8-10 and 12-20 were withdrawn from further consideration (see below).
Claims 1, 3-7, 11 and 21 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09 September 2021 is acknowledged.
Claims 8-10 and 12-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2021.

Specification
The disclosure is objected to because of the following informalities: Figure 5 does not have subsections 5A-5D, but there are figure legends for Fig. 5A-Fig. 5D in line 6-10 of page 7.  In addition, figure legend for Figure 6 are missing for figure legends for Fig. 6A-6D on page 7.  Appropriate correction is required.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the antibody or antigen binding fragment” in line 2 should read “the antibody or the antigen binding portion thereof”.  “the heavy chain or light chain” in line 3 should read “the heavy chain or the light chain”.  “antigen binding portion thereof” in line 6-7 should read “the antigen binding portion thereof”.  It is suggested that Applicant amend “more thermostable than the corresponding isolated monoclonal antibody or antigen binding portion thereof” in line 6-7 to “more thermostable than the counterpart polypeptide” to make it consistent with the line 4-5 and to avoid confusion between claimed antibody and reference antibody.  Appropriate correction is required.

Claim(s) 3-7 is/are objected to because of the following informalities: “The monoclonal antibody or antigen binding portion thereof of claim 1” should read “The isolated monoclonal antibody or the antigen binding portion thereof of claim 1”.  Appropriate correction is required.

Claim(s) 3-4 is/are objected to because of the following informalities: “the heavy chain or light chain” in line 2 should read “the heavy chain or the light chain”.  Appropriate correction is required.

Claim(s) 11 is/are objected to because of the following informalities: “the monoclonal antibody, or antigen-binding portion thereof, of claim 1” should read “the isolated monoclonal antibody or the antigen binding portion thereof of claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-7, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding isolated monoclonal antibody”. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an isolated monoclonal antibody” but does not recite “a corresponding isolated monoclonal antibody” before “the corresponding isolated monoclonal antibody” is recited in line 6. Claims 3-7 depends from claim 1 and therefore contains claim limitation of claim 1. Claim 11 requires claim limitation of claim 1. Thus Claims 3-7 and 11 are also rejected.
Claim 4 recites reference to Table 1.  MPEP 2173.05(s) states, “claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.
Claim 5 recites the limitation "the germ line antibody sequence” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1. While claim 1 recites “a germ-line EGFR antibody sequence”, claim 1 does not recite "a germ line antibody sequence”.
Claim 6 recites “HCDR1 region selected from the group consisting of SEQ ID NO: 13, SEQ ID NO: 14 and SEQ ID NO: 15”. However, SEQ ID NO: 13, SEQ ID NO: 14 and SEQ ID NO: 15 are sequences for H-CDR1, 2, and 3 of cetuximab, respectively (Table 2, page 33-34). Therefore it is unclear whether Applicant intends to recite HCDR1 or HCDR 1-3.
Claim 7 recites “LCDR1 region selected from the group consisting of SEQ ID NO: 16, SEQ ID NO: 17 and SEQ ID NO: 18”. However, SEQ ID NO: 16, SEQ ID NO: 17 and SEQ ID NO: 18 are sequences for LCDR1, 2, and 3 of cetuximab, respectively (Table 2, page 33-34). Therefore it is unclear whether Applicant intends to recite LCDR1 or LCDR 1-3.
Claim 21 recites the preamble “The method of claim 1”. However, claim 1 is not method claim but product claim. Therefore, it is unclear if claim 21 claims method claim or product claim. Since the dependency of claim 21 is unclear, claim 21 is not examined further on the merit. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

The instant specification disclosed 25 CoDAH-generated cetuximab variants (Table 1, page 26). The instant specification showed that most of CoDAH-generated cetuximab variants enhanced thermostability than the parental cetuximab (page 36, line 11-14; Figure 10). The instant specification further showed that all 25 CoDAH designs retained the parental cetuximab binding activity (0.7 ~ 1.5-fold, Fig. 7 and Table 1; page 37, line 2-4). 
However, only 25 CoDAH-generated cetuximab variants disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus broadly claimed in instant claims. 
It is also noted that instant claim 1 does not recite antigen which is recognized by the isolated monoclonal antibody.  Therefore instant claim 1 encompasses any antibody recognizing any antigen.  Since instant specification did not show that the disclosed 25 CoDAH designs can bind to any antigen, the instant specification does not provide adequate written description for the instant claims. 

Thus while the instant specification does provide adequate written description for “25 CoDAH-generated cetuximab variants”, the instant specification does NOT provide adequate written description for genus of antibodies broadly claimed in instant claims.
In view of the aforementioned case law and in view of the lack of any specific description for structural features common to the members of the claimed genus of antibodies, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  
Specifying specific antigen which is recognized by the isolated monoclonal antibody and specific sequences of VH and VL for each of 25 CoDAH-generated cetuximab variants as disclosed in Table 1 in instant claim 1 will overcome this written description rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0273033 (hereinafter US033; IDS; corresponding to US application 13/814779).
Regarding claim 1 and 3, US033 teaches humanized anti-EGFR antibodies having antigen binding properties similar to those of the murine or chimeric anti-EGFR antibody from which they are derived (abstract).  US033 teaches that the humanized antibody may exhibit antigen binding properties similar to those of a reference antibody comprising a heavy chain variable region with the amino acid sequence of SEQ ID NO: 4 and a light chain variable region with the amino acid sequence of SEQ ID NO: 8. Preferably, the reference antibody is the human/mouse chimeric antibody Cetuximab (paragraph 054).  US033 teaches that the humanized antibody according to the invention comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 17 and/or a light chain variable region comprising the amino acid sequence of SEQ ID NO: 26 (paragraph 068).  As shown below, SEQ ID NO: 17 of US033 has 60.0 % sequence identity to SEQ ID NO: 19 of instant application which is germ-line EGFR antibody sequence.  SEQ ID NO: 19 of instant application has 51.9 % sequence identity to SEQ ID NO: 1 of instant application which is sequence for VH of 

SEQ ID NO: 19 of instant application vs. SEQ ID NO: 17 of US033

    PNG
    media_image1.png
    641
    578
    media_image1.png
    Greyscale


SEQ ID NO: 19 of instant application vs. SEQ ID NO: 1 of instant application 


    PNG
    media_image2.png
    645
    573
    media_image2.png
    Greyscale


Regarding claim 6, US033 teaches SEQ ID NO: 1 which is same amino acid sea as SEQ ID NO: 13 of instant application (SCORE; Result 15 of 13.rai).

Result 15 of 13.rai

    PNG
    media_image3.png
    585
    631
    media_image3.png
    Greyscale


Regarding claim 7, US033 teaches SEQ ID NO: 5 which is same amino acid sequence as SEQ ID NO: 16 of instant application (SCORE; result 20 of 16.rai).

Result 20 of 16.rai

    PNG
    media_image4.png
    432
    649
    media_image4.png
    Greyscale


Regarding claim 11, US033 teaches a pharmaceutical composition comprising antibody and excipient (claims 11-12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0273033 (hereinafter US033; IDS) and US patent No. 10647756 (hereinafter US756; PTO-892).
Regarding claims 1, 3, 6-7, and 11, teachings of US033 were discussed above in 102 section.
However, US033 does not teach the germ line antibody sequence of SEQ ID NO: 19.
Regarding claim 5, US756 teaches SEQ ID NO: 115 which is same amino acid sequence as SEQ ID NO: 19 of instant application (SCORE; result 1 of 19.rai).

Result 1 of 19.rai

    PNG
    media_image5.png
    520
    644
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US033 and US756 to arrive at the claimed invention for the following reasons.  One of ordinary skill in the art would use germ line antibody sequence already known in the art in order to make humanized antibody which has sequence as close as possible to germ line antibody sequence because one of ordinary skill in the art would reasonable expect that humanized antibody with amino acid sequence close to human germ line antibody would cause less 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643